On the pleadings as they now stand, the ruling of the Presiding Justice is technically correct, for the libelant alleges the requisite period of residence in New Hampshire (R. L., c. 339, s. 6, cl. IX), and where the cause of divorce "consists of a course of conduct continued during a prescribed period of time, as in the case of desertion, or abandonment, it is not material to the jurisdiction, when or where they commence to exist." Payson v. Payson, 34 N.H. 518, 521.
However, the validity of the Massachusetts decree does not appear to be questioned, nor is there any suggestion that subsequent events have created a new legal situation or altered "the legal rights or relations of the litigants" (see Anno. 138 A.L.R. 346, 360). That being so, the libelee, on filing an appropriate plea, will be entitled to a dismissal of the libel. The issues involved in the suit for separate support in Massachusetts and the divorce case in this jurisdiction are practically the same, and, under the full faith and credit clause of the Federal Constitution (art. IV, s. 1), the libelant is barred from asserting that the separation was due to the libelee's fault. Harding v. Harding,198 U.S. 317. See Taylor v. Taylor, 72 N.H. 597; Anno. 138 A.L.R. 346, 375-380.
Case discharged.
All concurred. *Page 236